Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 Aug 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Takahashi teaches performing cleaning of all the ejection heads at once. This does not appear to be correct. Takahashi teaches that where cleaning is performed after a predetermined amount of material is used “only the head ejecting the material having been consumed in the predetermined amount may be cleaned.” [0087]. Thus, where there is a support material head 20 and a model material head 16 only one of them may be cleaned at a time, which is fewer than the total number of heads being used. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20170266889 A1, hereinafter “Takahashi”) or under 35 USC 103 as being obvious over Takahashi. 
Regarding claim 1, Takahashi teaches a building apparatus configured to build a three-dimensional (3D) object (see abstract), the building apparatus comprising: 
a plurality of ejection heads (model material ejection head 16 and the support material ejection head 20) each configured to eject a material (see [0007]) used for building the 3D object; 
a scanning driver (X-Y scanning unit 24; [0049]) configured to allow the ejection heads to perform a scanning operation of moving relative to the 3D object being built ([0049] teaches the XY scanning unit 24 drives the scanning axis 24A such that the model material ejection head 16, the support material ejection head 20, and the UV light source 22 move in X and Y directions, that is, are scanned on a XY plane); and 
a maintenance controller (cleaning unit 28; cleaning unit 28 is a functional equivalent of a maintenance unit as [0087] teaches cleaning the heads with cleaning unit 28) configured to allow a maintenance operation (see [0087] teaching cleaning the heads with cleaning unit 28) of the ejection heads to be performed, 
wherein the plurality of ejection heads is provided with a first number of ejection heads (see Fig. 2 showing ejection head 20 and 16), wherein the maintenance controller is capable of performing maintenance on all (Takahashi is capable of performing cleaning on all the ejection heads, see [0087]) of the plurality of ejection heads, 

Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). Thus, steps such as allows/allowing and performs/performing do not impart patentability to the apparatus of claim 1. The apparatus of the prior art merely needs to be capable of performing the operation listed in the independent claim. 
The apparatus taught in Takahashi is capable of performing the scanning operation ([0024]) as well as cleaning part or each of the heads individually ([0087] teaches that only one ejection head, the head ejecting the material having been consumed in the predetermined amount, may be cleaned during a cleaning operation). Further, Takahashi is capable of cleaning a second number of ejection heads, and the second number is smaller than the first number (see [0087]).
Thus, Takahashi is capable of performing the steps claimed. 

Alternatively, even under an interpretation giving these limitations weight it would have been obvious to perform the steps in view of Takahashi. [0085]-[0086] of Takahashi teach that the cleaning may be performed at any time. The cleaning may be performed after a period of time elapses or after a predetermined amount of material is dispensed. Fig. 3 also shows the scanning and cleaning operations performed multiple times. 

Regarding claim 2, Takahashi teaches an ultraviolet light source (UV light source 22) configured to emit ultraviolet rays ([0046]), wherein each of the ejection heads ejects the material to be cured by radiation of the ultraviolet rays ([0037] teaches the material is cured by 

Regarding claim 10, Takahashi teaches a building apparatus configured to build a three-dimensional (3D) object (see abstract), the building apparatus comprising: 
a plurality of ejection heads (model material ejection head 16 and the support material ejection head 20) each configured to eject a material (see [0007]) used for building the 3D object; 
an ultraviolet light source (UV light source 22) configured to emit ultraviolet rays;
a scanning driver (X-Y scanning unit 24; [0049]) configured to allow the ejection heads to perform a scanning operation of moving relative to the 3D object being built ([0049] teaches the XY scanning unit 24 drives the scanning axis 24A such that the model material ejection head 16, the support material ejection head 20, and the UV light source 22 move in X and Y directions, that is, are scanned on a XY plane); and 
a maintenance controller (cleaning unit 28) configured to perform a maintenance operation (see [0087] teaching cleaning the heads with cleaning unit 28) of the ejection head, 
wherein the plurality of ejection heads is provided with a first number of ejection heads (see Fig. 2 showing ejection head 20 and 16), wherein the maintenance controller is capable of performing maintenance on all (Takahashi is capable of performing cleaning on all the ejection heads, see [0087]) of the plurality of ejection heads, 

Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). Thus, steps such as allows/allowing, performs/performing, ejects/ejecting do not impart patentability to the apparatus of claim 1. The apparatus of the prior art merely needs to be capable of performing the operation listed in the independent claim. 
The apparatus taught in Takahashi is capable of performing the scanning operation ([0024]) as well as cleaning part or each of the heads individually ([0087] teaches that only one ejection head, the head ejecting the material having been consumed in the predetermined amount, may be cleaned during a cleaning operation). Further, [0085]-[0086] of Takahashi teach that the cleaning may be performed at any time. The cleaning may be performed after a period of time elapses or after a predetermined amount of material is dispensed. See also Fig. 3 showing the scanning and cleaning operations performed multiple times. Finally, Takahashi teaches that the UV light source irradiates and cures the ink that is deposited from an inkjet head ([0046]; [0186]), and the UV light source operates between main scanning operations (see Fig. 3 steps S108 and S118). Finally, Takahashi is capable of performing a maintenance operation for only part ([0087]) of the plurality of ejection heads in each time of the maintenance operation performed in the interval between the two successive main scanning operations, wherein the only part of the plurality of ejection heads is provided with a second number of ejection heads, and the second number is smaller ([0087] teaches a scenario where they are cleaned one at a time) than the first number. 
Thus, Takahashi is capable of performing the steps claimed.


	For example, Takahashi teaches in [0085]-[0086] that the cleaning may be performed at any time. For example, the cleaning may be performed after a period of time elapses or after a predetermined amount of material is dispensed. The cleaning may be performed multiple times (see Fig. 3) during the production of a 3D object. Further, Takahashi teaches that individual printing heads may be cleaned ([0087] teaches cleaning only one head; [0085] teaches cleaning one head based upon the amount of material extruded). For example, the cleaning would clean the model material ejection head 16 much more often than the support material ejection head 20 where there is not much support material needed or the opposite scenario may occur where more support material is needed than object material. Where object material and support material are printed in equal proportions the cleaning may switch off from one to the other. Takahashi also allows for cleaning after each model processing (S110)/scanning step (see Fig. 3 showing cleaning followed by modeled processing followed by cleaning). 

	Additionally, under an obvious analysis, it would have been obvious to clean the head at any number of possible cleaning times, as Takahashi teaches that cleaning may be performed at any time ([0085]). 

Finally, Takahashi teaches an apparatus having a first ejection head and a second ejection head (model material ejection head 16 and support material ejection head 20). Takahashi also teaches that the head is an inkjet head ([0186]). 

Claim Objections
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742